Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DEATILED ACTION

Notice of Claim Amendments
1.	This official action is issued for latest claim amendments filed on 5/3/2022 that has been entered and made of record.
Response to after Non-Final
2.	Claim 1, 5, 7,  are currently amended. Claims 6, 13, 15, are cancelled. No new claims are added. No new matter is added.
Allowable Subject Matter
3.	Claims 1-5, 7-12and 14 are allowed.

 Following is Examiner's statement of reason for allowance.
 4.	Independent claim 1, 5 and 14 are allowable because prior art fails to 
teach or suggest, either alone or in combination, obtaining an audio representation of speech of a target speaker; obtaining input text for which speech is to be synthesized in a voice of the target speaker; generating a speaker embedding vector by providing the audio representation to a speaker
verification neural network that is trained to distinguish speakers from one another; generating an audio representation of the input text spoken in the voice of the target speaker by providing the input text and the speaker embedding vector to a spectrogram generation neural network that is trained using voices of reference speakers to generate audio representations; and providing the audio representation of the input text spoken in the voice of the target speaker to a vocoder to generate a time domain representation of the input text spoken in the
voice of the target speaker; and providing the time domain representation for playback to a user. 
5.	Claims 2-4, 7-12 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim1 as the computer implemented method of claim 1. 
6.	The closet prior art of Gross (US 2009/0319274) in view of David Malah (US 2003/0093278) in further view of Yong Zhao (US 2018/0374486)in further view of Ping (US 2019/0180732) teaches method and system for computer-implemented method but further fails to teach obtaining an audio representation of speech of a target speaker; obtaining input text for which speech is to be synthesized in a voice of the target speaker; generating a speaker embedding vector by providing the audio representation to a speaker verification neural network that is trained to distinguish speakers from one another; generating an audio representation of the input text spoken in the voice of the target speaker by providing the input text and the speaker embedding vector to a spectrogram generation neural network that is trained using voices of reference speakers to generate audio representations; and providing the audio representation of the input text spoken in the voice of the target speaker to a vocoder to generate a time domain representation of the input text spoken in the
voice of the target speaker; and providing the time domain representation for playback to a user. 
7.	Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any comments should preferable accompany the issue fees. Such submission should be clearly labeled “Comments on the statement for Allowance”.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677